Title: From James Madison to Richard Rush, 20 November 1821
From: Madison, James
To: Rush, Richard


                
                    Dear Sir
                    Montpellier Novr. 20. 1821
                
                I have been for some time a debtor for your favor of June 21. which was accompanied by the “Apochryphal New Testament.” Accept my thanks for both.
                I have not yet seen any notice in this Country of Godwin’s last work; nor has it been reviewed by any of the English critics which have fallen under my eye. I think with you however that it can scarcely fail to attract public attention. It merits a solid answer; and Malthus himself challenged as he is, will be expected to give one. Our Census is now compleated, tho’ I have not seen the precise result. The number it adds to our population, that is, according to Mr. Godwin, the number of emigrants from Europe, of Constitutions more than ordinarily robust, will put this ingenious Author to new difficulties in finding transports & prolific pairs to account for the phenomenon. The increase of the blacks also, where neither emigration nor importation can be pretended, is another hard nut for him to crack.
                I observe in the quarterly list of new publications (Decr. 1820) “Classical excursions from Rome to Arpino, by Charles Keilsall” for whom I troubled you with a letter returned with a non est inventus. The absence which produced this volume accounts for his not being then discoverable. As I wish to make him the acknowledgments contained in the letter, and presume he will have got back to England, I take the liberty of replacing

it in your hands, in the hope that it may now reach him. I must ask the favor of you also to procure for me a Copy of his recent publication.
                We have seen not without some little disappointment the latter developments of character in the Emperor Alexander. He is no longer the patron of the liberal ideas of the age, of the independence of nations, and of their relief from the burdens of warlike Establishments. What is the object of those gigantic armaments which furnish motives or pretexts for imitation throughout Europe? Whether for conquest, or for interference agst. the people in their struggles for political reforms, they equally belye the professions which gave a lustre to his name. What too must be thought of his having no scruples at stepping into the domestic quarrels of Naples agst. the people contending for their rights, and his scrupling to intermeddle in the domestic affairs of Turkey agst. the most atrocious of despotisms wreaking its worst cruelties on a people having peculiar claims to the sympathy of the Christian as well as the civilized world.
                Russia seems at present the great Bug-Bear of the European politicians on the land, as the British Leviathan is on the water. They are certainly both formidable powers at this time, and must always hold a high rank among the nations of Europe. I cannot but think however that the future growth of Russia, and the stability of British ascendancy, are not a little overrated. Without a civilization of the Hordes nominally extending the Russian dominion over so many latitudes & longitudes, they will add little to her real force, if they do not detract from it: and in the event of their civilization and consequent increase, the overgrown empire, as in so many preceding instances, must fall into separate & independent States. With respect to G. Britain her overbearing power is derived from the vast extent of her manufactures and of her commerce, which furnish her naval resources. But as other nations infuse free principles into their Governments, and extend the policy they are adopting of doing for themselves, what G.B. has been allowed to do for them, she will, like the Dutch who once enjoyed a like ascendancy on the same element, be reduced within her natural sphere.
                If my partiality, as an American, does not misguide my judgment, the Trident will ultimately belong not to the Eastern, but the western Hemisphere. It is in the latter, not the former, that the greater and more lasting fund of materials is found for constructing ships, and for bulky cargoes; and consequently for the employment of mariners. With dispositions therefore on this side the Atlantic to take advantage of the gifts of nature, corresponding with those on the other to make the most of factitious resources, the inference drawn seems an obvious one. I pray & hope at the same time that the Trident may not be the symbol of lawless power in the New, as it has been in the Old world.
                
                The year past has been distinguished by much sickness throughout a great portion of the U.S: tho’ the mortality has not been very considerable, except in particular spots. Virginia has had a large share of the calamity; and this part of the State more than an equal one. In my own family the fever has been very severe. At present we are happily freed from it. It was of the typhoid character, and seemed to select for its visitations the more elevated & healthy, rather than the situations most subject to annual complaints. Its type has been most malignant also in the cold season.
                The year has been unfavorable also to the productions of our soil. In the States North of Maryland, the Wheat Crops are said to be below the average; and in Maryland & Virginia the failure has been beyond example, occasioned by a very wet spring, and continued rains during the harvest. The Crops of Maize, on the other hand, tho’ not universally are generally good; and in this particular quarter, uncommonly abundant. The crops of Tobacco are somewhat deficient I believe every where, tho’ better in the result than they were in the promise. Complaints are made I observe, from the Cotton Country of scanty crops there also. But I can not speak with certainty on that point. There is probably both truth and exaggeration in the reports. Tho’ you are not on the list of either farmers or planters, the interest you feel as a good citizen in whatever concerns so great a portion of them, will render such agricultural notices not unobtrusive.
                Mrs. Madison charges me, as she does on all such occasions, with her affectionate salutations for Mrs. Rush, to which I add mine with equal sincerity; with assurances to yourself of my high esteem and my stedfast attachment.
                
                    James Madison
                
                
                    Will you let me trouble you with a letter which I have occasion to write to Mr. Joy?
                
            